




1


Exhibit 10.17


RIVERSIDE BANK
AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT
THIS AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (the “Agreement”) is
adopted as of this 1st day of June, 2005 (the “Execution Date”) by and between
RIVERSIDE BANK, a state-chartered commercial bank located in Marietta, Georgia
(the “Company”), and Kessel D. Stelling, Jr. (the “Executive”). The Agreement
supersedes in its entirety that Salary Continuation Agreement dated December 17,
2003 between the Executive and the Company (the “Original Salary Continuation
Agreement”).
The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time. The Company will pay the benefits from
its general assets.
The Company and the Executive agree as provided herein.
Article 1
Definitions
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
1.1
“Accrual Balance” means the liability accrued by the Company, under Generally
Accepted Accounting Principles (“GAAP”), for the Company's obligation to the
Executive under this Agreement, by applying APB 12 as amended by FAS 106 and the
Discount Rate. The Accrual Balance shall be reported by the Company to the
Executive On an annual basis. The Accrual Balance on the Effective Date and as
reflected on Schedule A attached hereto is One Hundred Twenty Two Thousand Eight
Hundred Twenty Nine Dollars and no/100's ($122,829.00).

1.2
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of lid Executive
determined pursuant to Article 4.

1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

1.4
“Change of Control” means the approval by the stockholders of either the Company
or Riverside Bancshares, Inc. of a reorganization, merger or consolidation, with
respect to which persons who were the stockholders of the Company or Riverside
Bancshares, Inc.,





--------------------------------------------------------------------------------






as the case may be, immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent of the
combined voting power entitled to vote in the election of directors of the
reorganized, merged or consolidated entity's then outstanding voting securities;
provided, however, that no Change of Control shall be deemed to have occurred
if, immediately after the reorganization, merger or consolidation and for a
period of at least one year thereafter, ABS Investors, LLC, John Williams or
Kessel Stelling shall be deemed in control of the Company or the entity
resulting from the transaction under the rules and regulations of the applicable
primary federal and state banking regulators.
1.5
“Code” means the Internal Revenue Code of 1986, as amended, and, to the extent
applicable, all regulations and rulings promulgated thereunder.    

1.6
Disability” means the Executive's suffering a sickness, accident or injury which
has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit to the Plan Administrator proof
of the insurance carrier's or Social Security Administration's determination
upon the request of the Plan Administrator.

1.7
“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is 7.5% percent per year.
However, the Plan Administrator, in its sole discretion, may adjust the Discount
Rate to maintain the rate within reasonable standards according to GAAP.

1.8
“Early Termination” means the Termination of Employment before Normal Retirement
Age for reasons other than a Termination of Employment (a) due to death or
Disability, (b) for Cause or (c) following a Change of Control provided such
Termination of Employment following the Change of Control is for a reason or at
a time described in Section 2.4.

1.9
“Early Termination Date” means the month, day and year in which Early
Termination

occurs.

1.10
“Effective Date” means January 1, 2003.

1.11
“Good Reason” means any of the following actions taken by the Company without
the written consent of the Executive:

a)
a material modification to the Executive's job title or position of
responsibility,

b)
a material modification of the scope of the Executive's responsibilities,

c)
a requirement that the Executive relocate the Executive's principal job location
from the site determined as of the effective date of a Change of Control to a
location more than 20 miles from that site, or

d)
a reduction in the Executive's base salary or level of bonus opportunity.



1.12 “Normal Retirement Age” means the Executive's 65th birthday.






--------------------------------------------------------------------------------








1.13
“Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

1.14
“Plan Administrator” means the plan administrator described in Article 8.

1.15
“Plan Year” means each twelve-month period commencing on the Effective Date.

1.16
“Termination for Cause” has that meaning set forth in Article 5.

1.17
“Termination of Employment” means that the Executive experiences a separation
from service with the Company and its affiliates as contemplated under Section
409A(a)(2)(A)(i) of the Code.

1.18
“Vesting Percentage” means 100%.



Article 2
Benefits During Lifetime
2.1
Normal Retirement Benefit. Upon Termination of Employment on or after the Normal
Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.



2.1.1    Amount of Benefit. The annual retirement benefit under this Section
2.1, determined as of the Execution Date, is One Hundred Twenty Two Thousand
Nine Hundred Forty Dollars and no/100's ($122,940.00). On January 1, 2006, and
the first day of each Plan Year thereafter until the Executive's Normal
Retirement Age, the annual retirement benefit shall be increased by an amount
equal to 3% of the prior year's annual retirement benefit amount. The Normal
Retirement Benefit is displayed on Schedule A under the column titled “Benefit
Level”.
2.1.2     Payment of Benefit, The Company shall pay the annual retirement
benefit to the Executive in twelve (12) equal monthly installments commencing on
the last day of the month following the Executive's Normal Retirement Date. The
annual benefit shall be paid to the Executive for fifteen (15) years.
2.2
Early Termination Benefit. Upon Early Termination, the Company shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Article,



2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Retirement Benefit set forth on Schedule A attached hereto for the Plan Year
ending immediately prior to the Early Termination Date and represents the vested
Accrual Balance. (The Early Retirement Benefit displayed on Schedule A is
determined by multiplying the Accrual Balance for the Plan Year ending
immediately prior to the Early Termination Date by the Vesting Percentage in
effect as of the Early Termination Date to determine the vested Accrual
Balance.)
2.2.2 Payment of Benefit. The Company shall pay the Early Retirement Benefit to
the Executive in a lump sum within ninety (90) days following the Early
Termination Date.




--------------------------------------------------------------------------------






2.3
Disability Benefit. Upon Termination of Employment due to Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A attached hereto for the Plan Year ending
immediately prior to the date that Termination of Employment occurs. (The
Disability Benefit displayed on Schedule A is determined by vesting the
Executive in one hundred percent (100%) of. the Accrual. Balance increased by
adding interest at the -Discount Rate, compounded monthly, to the Accrual
Balance from the date that the Termination of Employment occurs to payment of
the Disability Benefit under Section 2.3.2.)    .

2.3.2
Payment of Benefit. The Company shall pay the benefit to the Executive in a lump
sum within ninety (90) days following the Executive's attainment of Normal
Retirement Age.

2.4
Change of Control Benefit. If, subsequent to a Change of Control, the Executive
experiences a Termination of Employment (other than due to death or Disability)
either within twelve (12) months thereafter due to (i) action by the Company,
other than pursuant to Section 5.1 below, or (ii) a resignation by the Executive
for Good Reason; or at any time on or after, but not before, the first
anniversary of the Change of Control, regardless of the circumstances (other
than for Cause), then the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.

2.4.1
Amount of Benefit. The annual retirement benefit under this Section 2.4 is the
Change of Control Benefit set forth on Schedule A attached hereto for the Plan
Year during which the Termination of Employment occurs. (The Change of Control
Benefit displayed on Schedule A is determined by vesting the Executive in one
hundred percent (100%) of the Normal Retirement Benefit amount described in
Section 2.1.1 determined as of the date on which the Termination of Employment
occurs.

2.4.2
Payment of Benefit. The Company shall pay the benefit to the Executive in
fifteen (15) annual installments commencing with the first of the month
following the Executive's attainment of Normal Retirement Age.

2.5
Limitation on Timing of Benefit Payments. Notwithstanding any other provision of
this Article 2, if the Executive is a Specified Employee at the time of any
Termination of Employment pursuant to which benefits become payable in
accordance with this Article 2, all benefit payments otherwise due and payable
shall be suspended for a period of six (6) months following the Termination of
Employment and the amounts so suspended will be paid in a lump sum as soon as
practicable following the six-month anniversary of the Termination of
Employment. For purposes of this Section 2.5, a “Specified Employee” is a person
described in Section 409A(a)(2)(B)(i) of the Code.





--------------------------------------------------------------------------------






Article 3
Death Benefits
3.1
Death During Active Service. If the Executive dies while prior to a Termination
of Employment, the Company shall pay to the Beneficiary the benefit described in
this Section 3.1. This benefit shall be paid in lieu of any benefits under
Article 2.

3.1.1
Amount of Benefit. The benefit under this Section 3.1 is the Accrual Balance set
forth on Schedule A attached hereto for the Plan Year in which the Executive's
death occurs.

3.1.2
Payment of Benefit. The Company shall pay the benefit to the Beneficiary in a
lump sum within sixty (60) days following the Executive's death.    

3.2
Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this. Agreement but before receiving
all such payments, the Company shall pay the then present value of the remaining
benefits, calculated using the Discount Rate, compounded monthly, to the
Beneficiary in a lump sum within sixty (60) days following the Executive' S
death.

3.3
Death After Termination of Employment But Before Payment of a Benefit Commences.
If the Executive is entitled to any benefit payments under Article 2 of this
Agreement; but dies prior to the commencement of said benefit payments (but
after a Termination of Employment), the Company shall pay the then present value
of the unpaid benefits, calculated using the Discount Rate, compounded monthly,
and assuming benefit payments at the dates they would have been paid had the
Executive lived to receive them, to the Beneficiary in a lump sum within sixty
(60) days following the Executive's death.



Article
Beneficiaries
4.1
Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.

4.2
Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive's Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator's rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive's death.





--------------------------------------------------------------------------------






4.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

4.4
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive's spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive's estate.

4.5
Facility of Payment. If the Plan Administrator determines in its discretion that
a benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person's property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive's Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.



Article 5
General Limitations
5.1
Termination for Cause If the Company terminates the Executive's service for
cause or good reason as contemplated by the terms of any employment agreement in
effect between the Executive and the Company or, if no such employment agreement
is then in effect, if the Company terminates the Executive's services for:

5.1.1
conduct by the Executive that amounts to gross and willful insubordination or
gross and willful inattention to his duties and responsibilities;

5.1.2
commission by the Executive of a felony or of a gross misdemeanor involving
moral turpitude;

5.1.3
fraud, dishonesty or willful misconduct by the Executive that results in
material financial harm to the Company or Riverside Bancshares, Inc.; or

5.1.4
conduct by the Executive that results in removal from his position within the
Company pursuant to a written order by any regulatory agency with authority or
jurisdiction over the Company or Riverside Bancshares, Inc.

5.2
Excess Parachute Payment. Notwithstanding any provision of this Agreement to the
contrary, to the extent any benefit would create an excise tax under the excess
parachute rules of Section 280G of the Code, the Company shall reduce the
benefit paid under this Agreement to the maximum benefit that would not result
in any such excise tax.





--------------------------------------------------------------------------------






Article 6
Claims And Review Procedures
6.1    Claims Procedure:
6.1.1
Notice of Denial. If the Executive or a Beneficiary is denied a claim for
benefits under the Agreement, the Plan Administrator shall provide to the
claimant written notice of the denial within ninety (90) days (forty-five (45)
days with respect to a denial of any claim for benefits due to the Executive's
Disability) after the Plan Administrator receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of ninety (90) days (thirty (30)
days with respect to a claim for benefits due to the Executives Disability) from
the end of such initial period. With respect to a claim for benefits due to the
Executive's Disability, an additional extension of up to thirty (30) days beyond
the initial 30-day extension period may be required for processing the claim. In
such event, written notice of the extension shall be furnished to the claimant
within the initial 30-day extension period. Any extension notice shall indicate
the special circumstances requiring the extension of time, the date by which the
Plan Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.

6.1.2
Contents of Notice of Denial. If the Executive or Beneficiary is denied a claim
for benefits under the Agreement, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:



(a)
the specific reasons for the denial;

(b)
specific references to the pertinent provisions of the Agreement on which the
denial is based;    

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(d)
an explanation of the Agreement's claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review;

(e)
in the case of a claim for benefits due to the Executive's Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and





--------------------------------------------------------------------------------






(f)
in the case of a claim for benefits due to the Executive's Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant's medical circumstances or a statement that such explanation will
be provided free of charge upon request.



6.1.3
Right to Review. After receiving written notice of the denial of a claim, a
claimant or his representative shall be entitled to:



(a)
request a full and fair review of the denial of the claim by written application
to the Plan Administrator (or Appeals Fiduciary in the case of a claim for
benefits payable due to the Executive's Disability);

(b)
request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;

(c)
submit written comments, documents, records, and other information relating to
the denied claim to the Plan Administrator or Appeals Fiduciary, as applicable;
and

(d)
a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

For purposes of this Article 6, the term “Appeals Fiduciary” means an individual
or group of individuals appointed to review appeals of claims for benefits
payable due to the Executive's Disability.
6.1.4    Application for Review,
(a)
If a claimant wishes a review of the decision denying his claim to benefits
under the Agreement, other than a claim described in clause (b) of this Section
6.1.4, he must submit the written application to the Plan Administrator within
sixty (60) days after receiving written notice of the denial.

(b)
If the claimant wishes a review of the decision denying his claim to benefits
under the Agreement due to, the Executive's Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial. With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall:

(i)
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and

(ii)
identify the medical and vocational experts whose advice was obtained on behalf
of the Agreement in connection with the denial without regard to whether the
advice was relied upon in making the determination to deny the claim.





--------------------------------------------------------------------------------






Notwithstanding the foregoing, the health care professional consulted pursuant
to this clause (b) shall be an individual who was not consulted with respect to
the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.


6.1.5
Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant's claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.

6.1.6
Notice of Hearing. At least ten (10) days prior to the scheduled hearing, the
claimant and his representative designated in writing by him, if any, shall
receive written notice of the date, time, and place of such scheduled hearing.
The claimant or his representative, if any, may request that the hearing be
rescheduled, for his convenience, on another reasonable date or at another
reasonable time or place.

6.1.7
Counsel. All claimants requesting a review of the decision denying their claim
for benefits may employ counsel for purposes of the hearing.

6.1.8
Decision on Review. No later than sixty (60) days (forty-five (45) days with
respect to a claim for benefits. due to the Executive's Disability) following
the receipt of the written application for review, the Plan Administrator or the
Appeals Fiduciary, as applicable, shall submit its decision on the review in
writing to the claimant involved and to his representative, if any, unless the
Plan Administrator or Appeals Fiduciary determines that special circumstances
(such as the need to hold a hearing) require an extension of time, to a day no
later than one hundred twenty (120) days (ninety (90) days with respect to a
claim for benefits due to the Executive's Disability) after the date of receipt
of the written application for review. If the Plan Administrator or Appeals
Fiduciary determines that the extension of time is required, the Plan
Administrator or Appeals Fiduciary shall furnish to the claimant written notice
of the extension before the expiration of the initial sixty (60) day (forty-five
(45) days with respect to a claim for benefits due to the Executive's
Disability) period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator or Appeals Fiduciary expects to render its decision on review. In
the case of a decision adverse to the claimant, the Plan Administrator or
Appeals Fiduciary shall provide to the claimant written notice of the denial
which shall include:

(a)
the specific reasons for the decision;

(b)
specific references to the pertinent provisions of the Agreement on which the
decision is based;

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits;

(d)
an explanation of the Agreement's claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review;





--------------------------------------------------------------------------------






(e)
in the case of a claim for benefits due to the Executive's Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such ride, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion Will be
provided free of charge upon request;

(f)
in the case of a claim for benefits due to the Executive's Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant's medical circumstances or a statement that such explanation will
be provided free of charge upon request; and

(g)
in the case of a claim for benefits due to the Executive's Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.



Article 7
Amendments and Termination
The Company, through its Board of Directors (or its designee to the extent it
has been delegated authority), may amend or terminate the Agreement only with
the consent of the Executive;
8.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
120 days after the end of each Plan Year, a statement setting forth the benefits
payable under this Agreement.    





Article 9
Miscellaneous
9.1
Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

9.2
No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any mariner.

9.4
Tax Withholding. The Company shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. To the extent withholding of tax obligations may be requited prior to
benefit payments, such withholdings will reduce the benefit amounts payable to
the Executive as set forth on Schedule A to this Agreement. The Executive
acknowledges that the Company's sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies).





--------------------------------------------------------------------------------






9.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Georgia, except to the extent preempted by the laws of the
United States of America.

9.6
Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive's life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim.

9.7
Reorganization. The Company shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. This Agreement
supersedes in its entirety the Original Salary Continuation Agreement and, as a
result, the Original Salary Continuation Agreement becomes null and void upon
the execution of this Agreement by the parties. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.

9.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

9.10
Alternative Action. In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company.

9.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

9.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.

9.13
Notice. Any notice or filing required or permitted to be given to the Company or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Riverside Bank
1200 Johnson Ferry Road Marietta, Georgia 30068 Attn: Carol B. Smith




--------------------------------------------------------------------------------






Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification,
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive as reflected by the record's of
the Company.
9.14
Withholding. Executive is responsible for payment of all taxes applicable to
benefits provided to Executive under this Agreement, including federal and state
income tax; provided however, that the Company shall be responsible for all
applicable tax withholdings, including employment (e.g., FICA) taxes due to be
paid by the Company pursuant to Section 3121(v) of the Code (i.e., FICA taxes on
the present value of payments hereunder which are no longer subject to vesting).
Executive agrees that appropriate amounts for withholding may be deducted from
the cash salary, bonus or other payments due to Executive by the Company to
satisfy the employee-portion of such obligations. If insufficient cash wages are
available or if Executive so desires, Executive may remit payment in cash for
the withholding amounts.

IN WITNESS WHEREOF, the Executive and a duly, authorized representative of the
Company have signed this Agreement.


EXECUTIVE:                        COMPANY:
                                                                                        
/s/ Kessel D. Stelling, Jr.                    RIVERSIDE BANK:    
Kessel D. Stelling, Jr.                    
By: /s/ Carol B. Smith        
Title: Executive Vice President






